Exhibit RESTATED AND AMENDED LOAN AND SECURITY AGREEMENT This RESTATED AND AMENDED LOAN AND SECURITY AGREEMENT made and dated as of June 27, 2008, by and between FIVE STAR GROUP, INC., a corporation of the State of Delaware with its principal corporate place of business at 903 Murray Road, East Hanover, Morris County, New Jersey 07936 with its mailing address at 903 Murray Road, P.O. Box 1960, East Hanover, Morris County, New Jersey 07936 (hereinafter referred to as “BORROWER”) and BANK OF AMERICA, N.A.,a national banking association organized and existing under the laws of the United States, with offices at 335 Madison Avenue, 6th Floor, New York, New York 10017 (being hereinafter referred to as “LENDER”) WITNESSES THAT: (1)WHEREAS, on or about June 20, 2003, BORROWER and LENDER (through its predecessor Fleet Capital Corporation) entered into a certain Loan and Security Agreement which has been amended by the following instruments of modification (such certain Loan and Security Agreement as so amended being hereinafter referred to as the “2003 Loan Agreement”): (i) an instrument of modification dated as of May 28, 2004 and entitled “First Modification Agreement”; (ii) an instrument of modification dated as of March 22, 2005 and entitled “Second Modification Agreement”; (iii) an instrument of modification dated as of June 1, 2005 and entitled “Third Modification Agreement”; (iv) an instrument of modification dated as of September 26, 2005, but effective as of August 1, 2005, and entitled “Fourth Modification Agreement”; (v) an instrument of modification dated as of November 14, 2005, but effective as of August 1, 2005, and constituting a fifth modification agreement; (vi) an instrument of modification dated as of March 23, 2006, but effective as of December 31, 2005, and constituting a sixth modification agreement; (vii) an instrument of modification dated as of March 23, 2007, and constituting a seventh modification agreement; and (viii) an instrument of modification dated as of March 24, 2008, and constituting an eighth modification agreement. (2)WHEREAS, in order to secure BORROWER’s payment and performance obligations under the 2003 Loan Agreement, BORROWER provided LENDER with a first lien on all assets of BORROWER; (3)WHEREAS, in order to provide notice of the security interests held by LENDER in all assets of BORROWER, UCC Financing Statement #20979454 was filed in the Office of the Delaware Secretary of State on March 27, 2002, and continued on October 4, 2006, under Amendment No. 63432051; (4)WHEREAS, the obligations now or hereafter owed to LENDER under the 2003 Loan Agreement have been guaranteed by FIVE STAR PRODUCTS, INC. (formerly known as “AMERICAN DRUG COMPANY, INC.” and hereinafter the “GUARANTOR”) pursuant to an instrument of guaranty dated on or about June 20, 2003 (the foregoing guaranty as from time to time amended and reaffirmed being hereinafter called the “2003 Guaranty”); (5)WHEREAS, certain claims of
